Dissenting Opinion by
Judge Blatt:
I must also dissent. The almost incredible facts alleged in this case, presenting as they do a terrifying example of the injurious consequences which can result from gross negligence or incompetence on the part of mental hospital personnel, have prompted me to reconsider my position with regard to the sovereign immunity *559of public mental health institutions and their employees. As the majority here recognizes, this Court did hold in Heifetz v. Philadelphia State Hospital, 22 Pa. Commonwealth Ct. 325, 348 A.2d 455 (1975) that Section 603 of the Mental Health and Mental Retardation Act of 1966 (Act)1 does not create a cause of action based upon the gross negligence or incompetence of such public institutions and their employees (Judge CRUMLISH dissenting). After a serious reconsideration of the issue now, however, I find that I must agree with Judge CRUMLISH that the legislature in its wisdom enacted Section 603, realizing that individuals suffering injuries as a result of such misconduct on the part of mental hospital personnel must be afforded an appropriate remedy regardless of whether their injury was suffered in a public or in a private institution at the hands of public or of private officials or employees. I now believe, therefore, that Section 603 should be considered a sufficient legislative declaration of waiver of sovereign immunity pursuant to the provisions of Article I, Section 11 of the Constitution of Pennsylvania.
I would, therefore, deny the defendants’ preliminary objections and allow this case to proceed to trial.

. Act of October 20, 1966, Special Sess. No. 3, P. L. 96, as amended, 50 P. S. §4603.